Title: From George Washington to Major Henry Lee, Jr., 21 June 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr sir,
          Smiths Clove [N.Y.] June 21st 1779
        
        While I was at West point I recd your favors of the 15th & 17th. This will be delivered you by Corpl Harrison, who carries the party of horse that have been with me. I do not wish them to be relieved from your corps.
        As matters now stand, I rather approve your present position, than one on the other side of the river you have fully answered the purpose of your command, where you are & a removal as things are now

situated, would defeat, the design of placing you there. it may however be necessary hereafter to make a change, & I shall be happy at all times of affording you the opportunity, of rendering service to your country, & acquiring honor to the Corps.
        The absent part of McLanes company mentioned in your letter of the 15th I will write to Genl Sullivan to order down, that they may join the Capt.
        I must request, an explanation of that part of your letter respecting the dismounting some of your men, in order to form a company of Infantry—whether you mean to reduce your number of Dragoons or to supply their place with others, and whether the men who have been inlisted into the horse service will reconcile the measure.
        
          P.s. I would not have [you] to be too sanguine as to the coming of McLane’s men for they may be so situated as to make their return improper.
        
      